Dismissed and Memorandum Opinion filed January 8, 2004








Dismissed and Memorandum Opinion filed January 8,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-03-01232-CR &
      14-03-01233-CR
____________
 
EDNA MCKINNEY BENNETT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County, Texas
Trial Court Cause NoS.
880,402 & 960,889
 

 
M E M O R A N D U M  
O P I N I O N
In trial court cause number 880,402, appellant entered a plea
of no contest to the offense of possession of a controlled substance and was
granted deferred adjudication probation in accordance with the terms of the
plea bargain agreement with the State.  On
September 15, 2003, the State filed a motion to adjudicate guilt.  Appellant entered a plea of true to the State=s motion.  In accordance with a plea bargain agreement
with the State, appellant was sentenced on October 23, 2003, to confinement for
three years in the Texas Department of Criminal Justice, Institutional
Division.    




In trial court cause number 960,889, appellant entered a
guilty plea to the offense of delivery of a controlled substance.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
October 23, 2003, to confinement for 180 days in the State Jail Division of the
Texas Department of Criminal Justice.  
Appellant filed pro se notices of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 8, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).